Citation Nr: 1526361	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  13-19 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a left hand disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to an initial compensable rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from July 1952 to June 1954.  

These matters come before the Board of Veterans' Appeals (Board) from August 2012 and September 2013 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Providence, Rhode Island. 

In May 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a left hand disability, left knee disability, right knee disability, and diabetes mellitus, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's bilateral hearing loss disability has been manifested by complaints of difficulty hearing. 

2.  The Veteran's bilateral hearing loss disability has been clinically shown to be manifested by no worse than Level I hearing in the right ear and Level I hearing in the left ear.

3.  The Veteran has not been shown to have symptoms of hearing loss disability which are not contemplated by the rating criteria.  


CONCLUSION OF LAW

The criteria for a compensable rating for the Veteran's bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises from the Veteran's disagreement with initial evaluation following the grant of service connection for bilateral hearing loss disability.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes medical records, and the statements of the Veteran in support of his claim, to include his testimony at a Board hearing.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.  

A VA examination was obtained in 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded an adequate VA examination.  The report includes diagnostic testing, and the Veteran's reported symptoms.  The report provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).   Moreover, the Veteran testified at the 2015 Board hearing that his hearing acuity has not worsened since the VA examination. (See Board hearing transcript, page 9.)

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating hearing loss disability 

Disability ratings for hearing loss are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometric test.  The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometric test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2014).  

The provisions of 38 C.F.R. § 4.86(a) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever result provides the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the pertinent evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.
 
The Veteran is service connected for bilateral hearing loss evaluated as noncompensable.  The pertinent competent clinical evidence of record includes a June 2012 VA audiology evaluation report.  The report reveals that relevant pure tone thresholds, in decibels, were as follows:  





HERTZ




1000
2000
3000
4000
RIGHT

40
45
60
70
LEFT

30
35
75
85

On the basis of the numbers shown above, the Veteran's pure tone threshold average for the right ear was recorded as 54 decibels.  His pure tone threshold average for the left ear was recorded as 56 decibels.  His speech recognition ability was 96 percent for the right ear and 96 percent for the left ear using the Maryland CNC speech recognition test.  

Applying 38 C.F.R. § 4.85, Table VI to the 2012 VA audiogram examination, the Veteran's right ear hearing loss is a Level I impairment.  The Veteran's left ear hearing loss is a Level I impairment.  

Applying the criteria from Table VI to Table VII, based on the results of the 2012 audiogram examination findings, a noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row 1 with column I.  The Board has considered the provisions of 38 C.F.R. § 4.86, but these provisions do not apply here.

Audiological clinical records reflect that the Veteran was issued hearing aids in November 2012 based on the June 2012 examination.  Subsequently, he had a hearing aid adjusted by VA; however, the record reflects that it was adjusted due to battery problems, and the need for repair, not because of a significant decrease in hearing acuity. (See September 2012, November 2012, and October 2013 VA clinical records.)

The Board acknowledges the Veteran's statements that he needs to ask others to repeat themselves and that others complain that he cannot hear well and should get a hearing aid.  (See 2012 VA examination report.)  However, the Board finds that in determining the actual degree of disability, the objective examinations are more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran and other lay individuals alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85, DC 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2) (2014).  In addition, as noted above, the Veteran testified at the May 2015 Board hearing that his hearing has not gotten worse since the VA examination. 

In conclusion, the evidence of record does not reflect that a compensable rating is warranted for any period on appeal.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2014), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extra-schedular 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiometric examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this regard, the Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R.§ 3.321(b) in considering whether referral for an extra-schedular rating is warranted. Specifically, the Court noted, that "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra- schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."

As noted above, the Veteran has stated that he has difficulty with hearing acuity.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss and tinnitus is inadequate.  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  

The Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  Moreover, assuming arguendo, that the first prong had been met, the evidence does not reflect marked interference with employment or frequent periods of hospitalization (i.e. the second prong of Thun).  Based on the foregoing, referral for extra-schedular consideration is not warranted. See VAOPGCPREC 6-96.  Further inquiry into extra-schedular consideration is moot. See Thun, supra.  

The Veteran is service connected for tinnitus and bilateral hearing loss disability.  Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  All of the pertinent symptoms and manifestations have been attributed to either the service-connected tinnitus or bilateral hearing loss disability and are addressed by the appropriate diagnostic codes. See Mittleider v. West, 11 Vet. App. 181 (1998). Accordingly, this is not a case involving an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.
 
Total rating for compensation purposes based on individual unemployability (TDIU)

In Rice v. Shinseki,  22 Vet. App. 447 (2009), the Court held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.   

The Veteran retired from employment approximately two decades ago.  The evidence of record does not support a finding that a claim for TDIU has been reasonably raised by the record.  The records are negative for a finding that the Veteran was unable to maintain substantial gainful employment due to service-connected disabilities.  Not only are the records negative for such a finding, but the Veteran has not claimed such.  

ORDER

Entitlement to an initial compensable rating for bilateral hearing loss disability is denied.


REMAND

Left hand disability
Left knee disability
Right knee disability

A June 2012 VA formal finding of unavailability memorandum is associated with the claims file.  It reflects that the Veteran's STRs and personnel records were destroyed in the 1973 National Personnel Records Center fire.  A July 2012 VA formal finding of unavailability memorandum is also associated with the claims file.  It again reflects that the Veteran's STRs were destroyed in the 1973 fire.  

Additional records reflect that there are no SGO (Surgeon General Office) reports for the Veteran. 

The Veteran contends that while in Okinawa, he was hospitalized for three weeks after a fall from a tank.  In-patient hospitalization records may have been independent from, and not filed with, the Veteran's STRs, and may have been filed by year and place of treatment.  Thus, VA should attempt to obtain any such records.  

The Veteran has indicated that he has scars on his knees as evidence of an in-service fall; however, the VA clinical records reflect that he has a scar on his left knee from a chain saw injury, which has not been shown to be due to service.  (See June 2009 VA clinical record.)  The Veteran has also indicated that his hand was hurt in the fall; however, a July 2014 VA clinical record reflects that the Veteran has carpal tunnel syndrome and a visually normal left hand.  (See also May 2014 VA neurology record.)  2013 VA records reflect bilateral painful and stiff hands.  A February 2011 VA clinical record reflects that the Veteran is not a good historian when it comes to his medical condition.  Thus, his rendition of the facts of the alleged in-service incident, should be corroborated by treatment records if possible.

VA clinical records from 2008 to present are associated with the claims file.  They reflect that the Veteran was diagnosed with osteoarthritis in 2006.  In addition, the Veteran has asserted that he has been treated at the New Bedford and Providence VA medical facilities since approximately 1970 (See Board hearing transcript, page 4.)  Thus, VA should attempt to obtain pertinent records, if any.  

Diabetes Mellitus

The Veteran contends that he was diabetes shortly after, but more than one year  after, separation from service.  However, he has also stated that he was approximately 30 to 32 years old, which would be in approximately 1961 to 1963, more than eight years after separation from service. (See Board hearing transcript pages 6 and 7.)  A 2012 VA clinical record reflects that the Veteran had diabetes for 45 years, which would be from approximately 1967.  The Veteran has reported that all his treatment is from the New Bedford and/or Providence, Rhode Island VA medical facilities.  Thus, VA should attempt to obtain records from the 1960s to present, if any. 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request the Veteran to provide the month, year, and facility, of his alleged hospitalization in Okinawa.  Thereafter attempt to obtain in-patient hospital records which may have been stored independent from the Veteran's STRs, and stored by year and facility.  

2.  Attempt to associate VA records, if any, from 1961 to present for the Veteran's knees, left hand, and diabetes from the New Bedford VA clinic and Providence Rhode Island VAMC.   

3.  If, and only if, newly associated evidence indicates that the Veteran may have a knee disability, a left hand disability, and/or diabetes causally related to active service, schedule the Veteran for appropriate examination(s).  If an examination is obtained, the clinician should opine as to whether it is as likely as not (50 percent or greater) that the Veteran's claimed disabilities are causally related to active service.  The clinician should provide a complete rationale and cite to clinical records used in making a finding, and discuss the severity of the Veteran's disabilities of the knees and hand with regard to his age.  The clinician should not rely solely on the Veteran's self-reported history as this has not been found to be credible.   

4.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for a left hand disability, a right knee disability, a left knee disability, and diabetes mellitus, with consideration of all additional evidence received since issuance of the most recent Statement of the Case.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.
 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


